Exhibit 10.116
COMPUWARE CORPORATION
2002 DIRECTORS PHANTOM STOCK PLAN
FORFEITURE AND REPLACEMENT AGREEMENT
     THIS FORFEITURE AND REPLACEMENT AGREEMENT (“Agreement”) dated
                    , is between COMPUWARE CORPORATION (the “Company”) and
«director» (the “Director”).
     WHEREAS, the Director is currently a participant in the 2002 Directors
Phantom Stock Plan (the “Plan”);
     WHEREAS, the Director currently has the right to receive a payment of cash
due to prior awards of Phantom Shares made to the Director under the Plan;
     WHEREAS, the Director desires to forfeit all rights to payment of cash
pursuant to these Phantom Shares and the Company desires to replace these
forfeited Phantom Shares with an equivalent value of Restricted Stock Units
pursuant to the attached Restricted Stock Unit Award Agreement and the Compuware
Corporation 2007 Long Term Incentive Plan (the “LTIP”);
     THEREFORE, the Director and the Company agree to the following:
     1. The Director shall forfeit all rights to the payment of Phantom Shares
under the Plan and the Director’s Phantom Share Award Agreements.
     2. As of January 1, 2009, the Company shall grant the Director a number of
Restricted Stock Units under the LTIP determined by dividing the cumulative
Value (as defined in the Plan) as of January 1, 2009 of Phantom Shares under the
Plan held by the Director on such date by the average of the high and low sale
prices per share of the Company’s common stock on Nasdaq on December 31, 2008
(or if the Common Stock is not traded on the Nasdaq on such date, then on the
next preceding date on which the Common Stock was so traded) and such Restricted
Stock Units shall have such other terms as set forth in the Restricted Stock
Unit Award Agreement attached hereto as Exhibit A.
     3. The Director has had an opportunity to review this Agreement with
Director’s independent tax advisor.
     IN WITNESS WHEREOF, the undersigned agreed to the terms of this Agreement
and executed as of the date set forth above.

            COMPUWARE CORPORATION
      By:           Daniel S. Follis, Jr.        General Counsel & Secretary   
    DIRECTOR
        By:       
 
                 

 